EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Bair (Reg. No. 33356) on January 4th 2021.
The application has been amended as follows: 
Claim 5 has been cancelled.
In Claim 6, Line 4, “the junction” has been changed to -- a junction --
In Claim 21, 
Line 6, “flat lower portion” has been changed to -- flat, planar lower portion --
Line 9, “flat lower portion” has been changed to -- flat, planar lower portion --
Line 12, “an ellipse” has been changed to -- the ellipse –

In Claim 23, Line 4, “a junction” has been changed to -- the junction --
In Claim 27, 
Line 6, “flat lower portion” has been changed to -- flat, planar lower portion --
Line 9, “flat lower portion” has been changed to -- flat, planar lower portion --
In Claim 29, Line 4, “a junction” has been changed to -- the junction --
Examiner’s Amendment Summary
The above Examiner’s Amendment was made in order to address antecedent/clarity issues under 112(b). Furthermore, Claim 5 has been cancelled as it fails to limit the subject matter of claim 1 upon which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SABBIR HASAN/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745